05/19/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0107



                             No. DA 20-0107

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

MICHAEL ALLEN ZEIMER,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until June 19, 2020 to prepare,

file, and serve the Appellant’s opening brief.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     May 19 2020